Exhibit 99.1 News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Wednesday, February 3, 2016. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the year and fourth quarter ended December 31, 2015. 2015 Fourth Quarter Highlights and Comparisons to 2014 Fourth Quarter ● Net income of $22.6 million, or $0.46 per share vs. $14.6 million or $0.30 per share o Pretax income of $32.6 million vs. $23.9 million ● Home sale revenues of $554.4 million, up 12% from $493.1 million ● Gross margin from home sales down 20 basis points to 16.1% vs. 16.3% o Excluding inventory impairments*, gross margin from home sales increased 60 basis points year-over-year ● Ending backlog dollar value of $1.05 billion, up 59% o Ending backlog units of 2,332, up 54% ● Dollar value of net new orders of $450.5 million, up 26% o Net new orders of 1,020, up 15% Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “Throughout the year, the homebuilding industry continued to be positively impacted by encouraging macroeconomic drivers such as increasing personal income levels, high employment levels and increasing consumer confidence. As a result of these factors, strong execution by our management team, and a renewed focus on “build to order homes”, we experienced positive results by many measures for the 2015 fourth quarter, including a year-over-year increase in our average selling price of homes delivered and a 60 basis point improvement in our pre-impairment gross margin percentage, which helped us to achieve $22.6 million of net income for the quarter. Furthermore, our 2015 fourth quarter net orders improved by 15% year-over-year, driven by our highest fourth quarter absorption pace inten years.” Mr. Mizel concluded, “With our active community count up 5% year-over-year and a backlog dollar value of $1.05 billion, which is a 59% increase from the prior year, we are well positioned for top-line growth in 2016. However, our optimism is tempered somewhat by key domestic and global events that have recently unfolded, such as the slowdown of economic growth in China, the significant drop in oil prices, the Federal Reserve’s action to increase the federal funds rate for the first time in almost a decade and significant volatility in securities markets around the globe. Thus far, these risks have not had a significant impact on our industry, but their presence does reinforce our long-standing objective of maintaining balance sheet-focused operating policies.” 1 Homebuilding Home sale revenues for the 2015 fourth quarter increased 12% to $554.4 million, compared to $493.1 million for the prior year period. This improvement was driven by a 3% increase in deliveries coupled with a 10% increase in average selling price, primarily due to a mix shift to higher-priced submarkets and, to a lesser extent, price increases implemented earlier in the year. Gross margin from home sales for the 2015 fourth quarter was down 20 basis points from the same period in 2014. The decline was primarily due to a $4.4 million increase in inventory impairments coupled with higher land and construction costs. These items were partially offset by a 90 basis point improvement in our interest in cost of sales as a percent of home sale revenues, price increases implemented in various communities and a higher percentage of our deliveries coming from “build to order” sales, which typically have higher gross margins. Excluding inventory impairments, our gross margin from home sales for the 2015 fourth quarter was 17.1%* (see below for a reconciliation of non-GAAP measures), up 60 basis points year-over-year. Selling, general and administrative expenses (“SG&A”) expenses for the 2015 fourth quarter were $63.6 million, up $9.0 million from $54.6 million for the same period in 2014. Our SG&A expenses as a percentage of home sale revenues (“SG&A rate”) increased by 40 basis points to 11.5% for the 2015 fourth quarter from 11.1% in the 2014 fourth quarter. The 40 basis point increase in our SG&A rate was driven primarily by an increase in stock based compensation expense based on a stock optiongrant approved earlier in the year. The dollar value of net new orders for the 2015 fourth quarter increased 26% to $450.5 million from $356.4 million for the same period in 2014. The improvement was the result of a 10% increase in our average selling price and a 15% increase in the net number of homes sold, driven primarily by an 18% improvement in our monthly sales absorption pace to 2.1, our highest fourth quarter absorption pace since 2005. The increase in average selling pricewas primarily the result of changes in the mix of net new orders to higher priced submarkets coupled with price increases implemented in most of our markets during the early part of 2015. Our cancellation rate for the 2015 fourth quarter was down slightly to 27% from 28% for the same period in the prior year. Our backlog value at the end of the 2015 fourth quarter was up 59% year-over-year to $1.05 billion. The increase was due mostly to a 54% increase in units in backlog, driven primarily by year-over-year increases in net new orders for each of the past four quarters, a higher percentage of dirt sales, which are generally in backlog for a longer period of time, and longer than average construction times as a result of limited subcontractor availability. During the 2014 fourth quarter, we completed the early redemption of $250 million in Senior Notes due July 2015. As a result of that transaction, we recognized an $8.7 million charge related to the extinguishment of debt in the 2014 fourth quarter. No such charges were incurred during 2015. 2 Financial Services Income before taxes for our financial services operations for the 2015 fourth quarter was $9.1 million, a $2.1 million increase from $7.0 million in the 2014 fourth quarter. An increase in the dollar value of loans locked, originated and sold in our mortgage operations segment drove $1.3 million of the $2.1 million improvement in income before taxes. The remaining increase was primarily the result of a $1.0 million adjustment recorded during the 2015 fourth quarter in our other financial services segment to reduce insurance reserves as a result of a decline in insurance claim payment severity and frequency relative to prior period estimates. About MDC Since 1972, MDC's subsidiary companies have built and financed the American dream for more than 185,000 homebuyers. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Diego, Orange County, San Francisco Bay Area, Sacramento, Washington D.C., Baltimore, Orlando, Jacksonville, South Florida and Seattle. The Company's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. M.D.C. Holdings, Inc. is traded on the New York Stock Exchange under the symbol "MDC." For more information, visit www.mdcholdings.com . 3 Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of MDC to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by MDC, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of MDC’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican Mortgage Corporation’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by MDC in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns and natural disasters; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; (16) changes in energy prices; and (17) other factors over which MDC has little or no control. Additional information about the risks and uncertainties applicable to MDC's business is contained in MDC's Form 10-K for the year ended December 31 , 2015, which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. MDC undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact: Robert N. Martin Senior Vice President and Chief Financial Officer 1-866-424-3395 / (720) 977-3395 IR@mdch.com *Please see “Reconciliation of Non-GAAP Financial Measures” at the end of this release. 4 M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Year Ended December 31, December 31, (Dollars in thousands, except per share amounts) Homebuilding: (Unaudited) (Unaudited) Home sale revenues $ 554,432 $ 493,070 $ 1,847,889 $ 1,647,398 Land sale revenues 10,521 62 12,337 3,233 Total home and land sale revenues 564,953 493,132 1,860,226 1,650,631 Home cost of sales ) Land cost of sales ) Inventory impairments ) Total cost of sales ) Gross margin 89,207 80,239 298,226 280,691 Selling, general and administrative expenses ) Interest and other income 1,297 2,222 6,709 26,310 Interest expense - - - ) Other expense ) Losses from early extinguishments of debt - ) - ) Other-than-temporary impairment of marketable securities ) - ) ) Homebuilding pretax income 23,482 16,840 70,441 75,804 Financial Services: Revenues 13,958 12,540 48,810 43,953 Expenses ) Interest and other income 860 657 3,745 3,052 Financial services pretax income 9,076 7,045 30,983 24,671 Income before income taxes 32,558 23,885 101,424 100,475 Provision for income taxes ) Net income $ 22,595 $ 14,639 $ 65,791 $ 63,143 Other comprehensive income (loss) related to available for sale securities, net of tax 4,538 3,082 5,260 ) Comprehensive income $ 27,133 $ 17,721 $ 71,051 $ 62,023 Earnings per share Basic $ 0.47 $ 0.30 $ 1.35 $ 1.29 Diluted $ 0.46 $ 0.30 $ 1.34 $ 1.29 Weighted average common shares outstanding Basic 48,788,524 48,635,629 48,764,396 48,615,541 Diluted 48,952,115 48,785,682 48,967,219 48,817,566 Dividends declared per share $ 0.25 $ 0.25 $ 1.00 $ 1.00 5 M.D.C. HOLDINGS, INC. Consolidated Balance Sheets December 31, December 31, (Dollars in thousands, except per share amounts) ASSETS (Unaudited) Homebuilding: Cash and cash equivalents $ 144,342 $ 122,642 Marketable securities 92,387 140,878 Restricted cash 3,750 2,816 Trade and other receivables 23,314 28,555 Inventories: Housing completed or under construction 747,036 732,692 Land and land under development 1,016,926 935,268 Total inventories 1,763,962 1,667,960 Property and equipment, net 28,226 30,491 Deferred tax assets, net 99,107 140,486 Metropolitan district bond securities (related party) 25,911 18,203 Prepaid and other assets 65,394 61,014 Total homebuilding assets 2,246,393 2,213,045 Financial Services: Cash and cash equivalents 36,646 31,183 Marketable securities 11,307 15,262 Mortgage loans held-for-sale, net 115,670 88,392 Other assets 5,883 3,574 Total financial services assets 169,506 138,411 Total Assets $ 2,415,899 $ 2,351,456 LIABILITIES AND EQUITY Homebuilding: Accounts payable $ 40,472 $ 35,445 Accrued liabilities 122,886 115,117 Revolving credit facility 15,000 15,000 Senior notes, net 840,524 839,468 Total homebuilding liabilities 1,018,882 1,005,030 Financial Services: Accounts payable and accrued liabilities 52,114 57,268 Mortgage repurchase facility 88,611 60,822 Total financial services liabilities 140,725 118,090 Total Liabilities 1,159,607 1,123,120 Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 48,888,424 and 48,831,639 issued and outstanding at December 31, 2015 and December 31, 2014, respectively 489 488 Additional paid-in-capital 915,746 909,974 Retained earnings 324,342 307,419 Accumulated other comprehensive income 15,715 10,455 Total Stockholders' Equity 1,256,292 1,228,336 Total Liabilities and Stockholders' Equity $ 2,415,899 $ 2,351,456 6 M.D.C. HOLDINGS, INC. Consolidated Statement of Cash Flows Three Months Ended Year Ended December 31, December 31, (Dollars in thousands) (Unaudited) (Unaudited) Operating Activities: Net income $ 22,595 $ 14,639 $ 65,791 $ 63,143 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Losses on early extinguishments of debt - 8,741 - 18,153 Stock-based compensation expense 3,477 1,224 10,066 5,978 Depreciation and amortization 985 1,000 4,069 3,928 Inventory impairments 5,292 910 9,993 1,760 Other-than-temporary impairment of marketable securities 1,793 - 3,969 4,293 Net loss (gain) on sale of marketable securities 785 312 911 ) Amortization of discount / premiums on marketable debt securities - 65 100 566 Deferred income tax expense 8,551 5,863 33,333 34,226 Excess tax benefits from stock-based compensation - ) - ) Net changes in assets and liabilities: Restricted cash 1,050 218 ) ) Trade and other receivables 5,822 ) 5,247 ) Mortgage loans held-for-sale ) ) ) 4,186 Housing completed or under construction 74,290 103,472 ) ) Land and land under development ) Prepaid expenses and other assets 424 2,211 ) ) Accounts payable and accrued liabilities 12,257 ) 7,535 ) Net cash provided by (used in) operating activities 26,701 9,609 215 ) Investing Activities: Purchases of marketable securities ) Maturities of marketable securities - 2,250 1,510 167,339 Sales of marketable securities 6,255 315,391 101,165 687,692 Purchases of property and equipment ) Net cash provided by (used in) investing activities ) 297,455 47,362 423,080 Financing Activities: Advances (payments) on mortgage repurchase facility, net 44,856 29,040 27,789 ) Proceeds from issuance of senior notes - - - 248,375 Repayment of senior notes - ) - ) Advances on revolving credit facility, net - 5,000 - 15,000 Dividend payments ) Excess tax benefits from stock-based compensation - 26 - 26 Proceeds from exercise of stock options - 312 665 375 Net cash provided by (used in) financing activities 32,634 ) ) ) Net increase (decrease) in cash and cash equivalents 57,993 70,706 27,163 ) Cash and cash equivalents: Beginning of period 122,995 83,119 153,825 199,338 End of period $ 180,988 $ 153,825 $ 180,988 $ 153,825 7 M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended December 31, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 210 $ 60,129 $ 286.3 200 $ 62,093 $ 310.5 5 % (3 )% (8 )% California 220 127,196 578.2 253 121,974 482.1 )% 4 % 20 % Nevada 171 67,691 395.9 169 53,355 315.7 1 % 27 % 25 % Washington 80 35,983 449.8 59 21,918 371.5 36 % 64 % 21 % West 681 290,999 427.3 681 259,340 380.8 0 % 12 % 12 % Colorado 349 160,794 460.7 287 124,226 432.8 22 % 29 % 6 % Utah 54 19,194 355.4 54 17,905 331.6 0 % 7 % 7 % Mountain 403 179,988 446.6 341 142,131 416.8 18 % 27 % 7 % Maryland 47 24,168 514.2 73 36,345 497.9 )% )% 3 % Virginia 46 22,838 496.5 54 26,029 482.0 )% )% 3 % Florida 98 36,439 371.8 93 29,225 314.2 5 % 25 % 18 % East 191 83,445 436.9 220 91,599 416.4 )% (9 )% 5 % Total 1,275 $ 554,432 $ 434.8 1,242 $ 493,070 $ 397.0 3 % 12 % 10 % Year Ended December 31, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 753 $ 220,140 $ 292.4 731 $ 200,994 $ 275.0 3 % 10 % 6 % California 706 370,603 524.9 624 296,189 474.7 13 % 25 % 11 % Nevada 575 215,479 374.7 564 176,371 312.7 2 % 22 % 20 % Washington 270 109,038 403.8 267 96,496 361.4 1 % 13 % 12 % West 2,304 915,260 397.2 2,186 770,050 352.3 5 % 19 % 13 % Colorado 1,192 553,573 464.4 1,172 478,669 408.4 2 % 16 % 14 % Utah 149 52,794 354.3 165 53,136 322.0 )% (1 )% 10 % Mountain 1,341 606,367 452.2 1,337 531,805 397.8 0 % 14 % 14 % Maryland 215 103,148 479.8 305 144,695 474.4 )% )% 1 % Virginia 216 105,593 488.9 234 115,001 491.5 (8 )% (8 )% (1 )% Florida 314 117,521 374.3 304 85,847 282.4 3 % 37 % 33 % East 745 326,262 437.9 843 345,543 409.9 )% (6 )% 7 % Total 4,390 $ 1,847,889 $ 420.9 4,366 $ 1,647,398 $ 377.3 1 % 12 % 12 % 8 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Net New Orders Three Months Ended December 31, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona 154 $ 43,448 $ 282.1 1.64 141 $ 39,533 $ 280.4 1.31 9 % 10 % 1 % 25 % California 160 101,300 633.1 2.81 138 68,509 496.4 2.19 16 % 48 % 28 % 28 % Nevada 128 41,560 324.7 2.44 94 33,750 359.0 1.87 36 % 23 % )% 30 % Washington 80 38,612 482.7 1.98 47 17,517 372.7 1.57 70 % % 30 % 26 % West 522 224,920 430.9 2.14 420 159,309 379.3 1.67 24 % 41 % 14 % 28 % Colorado 262 122,119 466.1 2.28 266 116,740 438.9 2.18 (2 )% 5 % 6 % 5 % Utah 40 14,343 358.6 1.72 46 14,512 315.5 2.45 )% (1 )% 14 % )% Mountain 302 136,462 451.9 2.19 312 131,252 420.7 2.21 (3 )% 4 % 7 % (1 )% Maryland 56 26,253 468.8 1.74 44 21,992 499.8 1.30 27 % 19 % (6 )% 34 % Virginia 64 33,159 518.1 2.25 49 24,031 490.4 1.72 31 % 38 % 6 % 31 % Florida 76 29,694 390.7 1.72 62 19,776 319.0 1.45 23 % 50 % 22 % 19 % East 196 89,106 454.6 1.87 155 65,799 424.5 1.48 26 % 35 % 7 % 26 % Total 1,020 $ 450,488 $ 441.7 2.10 887 $ 356,360 $ 401.8 1.78 15 % 26 % 10 % 18 % Year Ended December 31, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona 843 $ 241,192 $ 286.1 2.07 802 $ 235,041 $ 293.1 2.04 5 % 3 % (2 )% 1 % California 856 506,445 591.6 3.55 669 327,248 489.2 3.22 28 % 55 % 21 % 10 % Nevada 615 227,560 370.0 3.62 579 192,708 332.8 2.93 6 % 18 % 11 % 24 % Washington 394 173,071 439.3 2.50 276 102,795 372.4 2.30 43 % 68 % 18 % 9 % West 2,708 1,148,268 424.0 2.77 2,326 857,792 368.8 2.54 16 % 34 % 15 % 9 % Colorado 1,435 687,695 479.2 2.97 1,334 576,322 432.0 2.88 8 % 19 % 11 % 3 % Utah 217 79,203 365.0 2.58 179 59,304 331.3 2.55 21 % 34 % 10 % 1 % Mountain 1,652 766,898 464.2 2.91 1,513 635,626 420.1 2.84 9 % 21 % 10 % 2 % Maryland 237 116,010 489.5 2.02 244 117,646 482.2 1.43 (3 )% (1 )% 2 % 41 % Virginia 227 114,713 505.3 2.12 221 111,068 502.6 1.96 3 % 3 % 1 % 8 % Florida 379 143,594 378.9 2.18 319 109,141 342.1 1.85 19 % 32 % 11 % 18 % East 843 374,317 444.0 2.12 784 337,855 430.9 1.72 8 % 11 % 3 % 23 % Total 5,203 $ 2,289,483 $ 440.0 2.68 4,623 $ 1,831,273 $ 396.1 2.43 13 % 25 % 11 % 10 % * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 9 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions December 31, % Change Arizona 32 36 )% California 20 19 5 % Nevada 20 16 25 % Washington 14 10 40 % West 86 81 6 % Colorado 40 40 0 % Utah 7 6 17 % Mountain 47 46 2 % Maryland 11 9 22 % Virginia 9 10 )% Florida 14 13 8 % East 34 32 6 % Total 5 % Average for Quarter Ended (2 )% Average for Year Ended 2 % Backlog At December 31, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar
